 

 

Case 1:16-cv-01042-AWI-SAB Document 111-8 Filed 04/22/19 Page 1 of 4

EXHIBIT G
 

Cas@ 5:16-cv-01128-AB-SP Document 156 Filed 03/14/18 Page 1 of 3 Page ID #:2538

co ~~? GC tra BP WwW be

Case 1:16-cv-01042-AWI-SAB Document 111-8 Filed 04/22/19 Page 2 of 4

DUPLICATE = QRIGINAL

FLD 4
CLERK, WS. DISTR COURT

MAR 14 2018

CENTRAL DISTRIGT OF CALIFORNIA
BY DEPUTY

cena y

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DOMINIC ARCHIBALD, et al., Case No. CV 16-01128-AB (SPx)
Plaintiffs, SPECIAL VERDICT FORM -
y | DAMAGES © RM

COUNTY OF SAN BERNARDINO, et

Defendants,

 

 

 

 
Cas

PRPRRPBBEREB SG ReBAARAaGERE SB Fs

9 oo SF AOA RW eH

= 5:16-cv-01128-AB-SP Document 156 Filed 03/14/18 Page 2o0f3 Page ID #:2539
+ Case 1:16-cv-01042-AWI-SAB Document 111-8 Filed 04/22/19 Page 3 of 4
WE, THE JURY in the above-entitled action, unanimously find as follows on the

questions submitted to us:

QUESTION 1; What are Nathanael Pickett, [l’s damages for his loss of enjoyment
of life, and for his pré-death pain and suffering?

$ “7 MUCCUA)

Please proceed to the next question,

 

‘QUESTION 2: What are Plaintiff Dominic Archibald’s damages for past and future
loss of Nathanael Pickett, II’s love, companionship, comfort, care, assistance,

protection, affection, society, and moral support?’

Past: $ | Z..> Mictin)

 

Future: $ 4 Mi ClioN
6.2 MteccoN

 

Total: o
Please proceed to the next question,

 

UESTION 3: What are Plaintiff Nathanael Pickett, I’s damages for past and future
loss of Nathanael Pickett, Il’s love, companionship, comfort, care, assistance,
protection, affection, society, and moral support? .
Past: S | Miccrod

 

Fame: g__ | MILLION

Total; g Z. MILL ron

 

 

 
Cas

Oo oO NOH tH mh WwW NR

pe 5:16-cv-01128-AB-SP Document 156 Filed 03/14/18 Page 3o0f3 Page ID #:2540
Case 1:16-cv-01042-AWI-SAB Document 111-8 Filed 04/22/19 Page 4 of 4

 

 

‘QUESTION 4: What amount of punitive damages, ifany, do you award?
Dominic Archibald: $ (4 Meccan
Nathanael Pickett, I: $ Ht. M [CCtoW

Please sign and date this verdict form and return it to the Court.

 

 

 

 
